Citation Nr: 0917945	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  07-34 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for rheumatoid arthritis, 
multiple joints, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

N. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to February 
1954. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Regional Office (RO) that confirmed and continued the 30 
percent evaluation in effect for rheumatoid arthritis, 
multiple joints.


FINDING OF FACT

The medical evidence of record indicates that the Veteran 
does not currently suffer from any symptoms of his service-
connected rheumatoid arthritis. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
rheumatoid arthritis have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §4.71a, Diagnostic Code 5002 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For an increased compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In a March 2006 letter, issued prior to the rating decision 
on appeal, the RO provided notice to the Veteran regarding 
what information and evidence is needed to substantiate his 
claim for an increased rating, including evidence from 
medical providers, statements from others who could describe 
their observations of his disability level, and his own 
statements describing the symptoms, frequency, severity and 
additional disablement caused by his disabilities.  The 
letter informed the Veteran of what information and evidence 
he must submit and what information and evidence will be 
obtained by VA.  In addition, a second March 2006 letter and 
a January 2009 letter each further advised the Veteran of the 
necessity of providing medical or lay evidence demonstrating 
the nature and symptoms of his condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on his employment.  The second March 2006 letter and 
the January 2009 letter also provided examples of pertinent 
medical and lay evidence that the Veteran may submit (or ask 
the Secretary to obtain) relevant to establishing entitlement 
to a higher rating.  The second March 2006 letter advised the 
Veteran of how the VA assigns an effective date and the type 
of evidence which impacts such, and the January 2009 letter 
provided the relevant rating criteria.  The case was last 
readjudicated in March 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Appellant.  Specifically, the information and evidence that 
have been associated with the claims file include VA medical 
records, the report of a VA examination, and private medical 
records.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by submitting argument and 
submitting medical evidence.  Thus, the Veteran has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Sanders, supra; Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Disabilities must be reviewed in 
relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability, 38 C.F.R. § 4.2; resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question 
as to which of two evaluations apply, assigning the higher of 
the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; 
and, evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Id. at 594.  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. § 4.45 (2008).

The Veteran contends that he is entitled to an increased 
rating for rheumatoid arthritis, multiple joints.  Such 
disability has been rated as 30 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5002.  The 30 percent rating 
was granted in 1955 under old rating criteria.  A 30 percent 
rating is no longer available for rheumatoid arthritis.  
However, the issue in this case is whether the Veteran is 
entitled to a rating in excess of 30 percent.  Additionally, 
a disability which has been continuously rated at or above 
any evaluation for 20 or more years will not be reduced to 
less than such evaluation except upon a showing that such 
rating was based on fraud.  Therefore, the 30 percent 
evaluation is protected and cannot be reduced.  38 U.S.C.A. § 
110 (West 2002).

Rheumatoid arthritis as an active process with constitutional 
manifestations associated with active joint involvement that 
is totally incapacitating is evaluated as 100 percent 
disabling.  When there is less symptomatology than the 
criteria for 100 percent rating but with weight loss and 
anemia productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times a 
year or a lesser number over prolonged periods, a 60 percent 
evaluation is assigned.  Symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times a year are evaluated as 40 
percent disabling.  One or two exacerbations a year in a 
well-established diagnosis is evaluated as 20 percent 
disabling.  For residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5002.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The 
ratings for the active process will not be combined with the 
residual ratings for limitation of motion or ankylosis.  The 
higher evaluation will be assigned. 38 C.F.R. § 4.71a, 
Diagnostic Code 5002 (2008).

The evidence supporting the Veteran's claim consists of his 
allegations regarding the severity of his rheumatoid 
arthritis.  He contends that he is entitled to an increased 
rating because his "condition has worsened."

The evidence against the Veteran's claim includes the medical 
evidence of record.  There is no competent medical evidence 
to indicate that the Veteran is currently experiencing the 
symptomatology of rheumatoid arthritis.  VA outpatient 
treatment records from January 2005 to February 2006 are 
negative for diagnosis or treatment of rheumatoid arthritis.  
Private medical records dating from 1993 through August 2007 
indicate that the Veteran suffers from osteoarthritis.  He 
has undergone a right total hip replacement and right total 
knee replacement for the osteoarthritis, and a discectomy of 
the lumbar spine for degenerative disc disease.  The records 
do not reflect treatment for or diagnosis of rheumatoid 
arthritis.

When the Veteran submitted to a VA examination in  September 
2006, the diagnoses were osteoarthritis of the left hand, 
osteoarthritis of the right hand, total right knee 
replacement which is asymptomatic, moderate osteoarthritis of 
the left knee with occasional pain and minimal change in 
range of motion, history of rheumatoid arthritis of the right 
hip with no rheumatoid arthritis found at the time of the 
exam, history of rheumatoid arthritis of the right ankle with 
no rheumatoid arthritis found at the time of the exam, 
degenerative disease of the lumbar spine which is 
osteoarthritis, not rheumatoid, and a normal result was 
reported upon an exam for cervical spine disease.  In an 
October 2006 email to the RO, the VA examiner confirmed that 
the osteoarthritis is a separate process from the service-
connected rheumatoid arthritis.  The examiner stated "[t]he 
best I can determine there are no joints affected by a 
rheumatoid arthritis."

The VA examination diagnosis contains the statement "[o]f 
particular note:  There are no constitutional manifestations 
associated with active joint involvement.  There are no 
incapacitations.  Weight loss, anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
are occurring four or more times a year or a lessor number 
over a longer periods.  Indicative of definite impairment of 
health objectively."  Although these symptoms are described 
in the rating criteria for rheumatoid arthritis, this 
statement cannot support an increased evaluation because the 
same examiner made it clear that the Veteran was not found to 
be suffering from symptoms of rheumatoid arthritis.  There is 
no basis for an increased rating in the absence of a 
diagnosis or symptoms of the underlying disability.  

The Board notes that the Veteran is currently diagnosed with 
osteoarthritis.  The Veteran is not service-connected for 
osteoarthritis.  In this regard, the use of manifestations 
not resulting from service-connected disability is to be 
avoided.  38 C.F.R. § 4.14 (2008).  

The Board is precluded from differentiating between 
symptomatology attributed to a service-connected disability 
and another disability in the absence of medical evidence 
which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  
In this case, as discussed above, medical evidence 
demonstrates that the Veteran does not currently suffer from 
symptoms of the service-connected rheumatoid arthritis.  
Specifically, the 
VA examiner stated that there are no joints affected by a 
rheumatoid arthritis.  Accordingly, symptoms of the left 
hand, right hand, right knee, left knee, right hip, right 
ankle and lumbar spine will not be considered in assigning a 
disability rating for the service-connected rheumatoid 
arthritis.  While the Veteran's representative argues the 
distinction being made is hypertechnical, the fact of the 
matter remains that osteoarthritis and rheumatoid arthritis 
are two distinct disease entities, as confirmed by the VA 
examiner.  

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the current severity of his rheumatoid arthritis.  
In the absence of current symptoms of the service-connected 
rheumatoid arthritis, there is no basis on which a higher 
evaluation may be assigned.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim 
for an increased rating for rheumatoid arthritis, multiple 
joints, which is currently evaluated as 30 percent disabling.  

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An increased rating for rheumatoid arthritis, multiple joints 
is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


